*508MEMORANDUM **
Arthur Agustín Servito and his children, natives and citizens of the Philippines, petition for review of the Board of Immigration Appeals’ (“BIA”) order affirming, without opinion, an immigration judge’s denial of Servito’s application for waiver of removal under 8 U.S.C. § 1227(a)(1)(H).
We dismiss the petition because we lack jurisdiction to review the purely discretionary decision whether Servito is eligible for waiver of removal. See 8 U.S.C. § 1252(a)(2)(B)(ii); Spencer Enters., Inc. v. United States, 345 F.3d 683, 689-90 (9th Cir.2003) (holding that section 1252(a)(2)(B)(ii) bars judicial review over decisions statutorily delegated to the pure discretion of the Attorney General).
Petitioners’ contention that the BIA’s streamlined decision failed to offer a reasoned explanation is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-51 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.